DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. Applicant's preliminary amendment filed on 09/23/2019 is acknowledged.
Claims 23, 25-26, 30-31, 51-55, 58-59, 61-64 and 66-69 are pending. 



3. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


4. Claims 66-69 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 66-69 are indefinite, because it is unclear how a numerical value can be equal to e.g. 1%, “and,” at the same time, be “above” 1%.  Applicant is invited to consider using language such as “1% or above,” “at least 1 %,” or similar.

In view of the above, a person of ordinary skill in the art cannot unequivocally interpret the metes and bounds of the claim so as to understand how to avoid infringement.  Applicant is reminded that any amendment must point to a basis in the specification so as not to add New Matter.  See MPEP 714.02 and 2163.06.




35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6. Claims 61-64 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shan et al. (US 20180289771; see entire document), optionally as further supported by Applicant’s admissions at pages 1-2 and 12 of the specification. 

Claims 61-64 encompass an embodiment of a method of treating cancer comprising administering avelumab to the patient according to a dosing regimen of 800 mg Q2W, i.e. every 2 weeks.

Shan lists in Table E – IO Agents Approved for Clinical Treatment or in Clinical Trials, the clinical trials of avelumab (BAVENCIO).  Specifically, Shan lists Phase 3 trials of avelumab in: 
Merkel Cell Carcinoma (MCC) (JAVELIN Merkel 200, NCT02155647); 
Non-Small Cell Lung Cancer (NSCLC) (JAVELIN Lung 200, NCT02395172);
Ovarian Cancer (JAVELIN Ovarian 200, NCT02580058); 
Gastric Cancer (JAVELIN Gastric 100, NCT02625610; and JAVELIN Gastric 300, NCT02625623);
Bladder Cancer (JAVELIN Bladder 100, NCT02603432); and
Renal Cell Carcinoma (RCC) (JAVELIN Renal 101, NCT02684006).
In all of these studies, avelumab was administered at 10 mg/kg every 2 weeks (i.e. Q2W).

Additionally, the present specification discloses in the “Summary of the Invention” section at pages 1-2 that “the invention relates [to] method of treating cancer in a trough or other suitable PK parameters, of avelumab in the patient, than the current dosing regimen of 10 mg/kg Q2W that are used in the clinical trials.”  The specification further discloses at page 12 that “Avelumab entered phase 1 clinical trial in early 2013 and has since then advanced to phase 3 trials in several different tumor types such as MCC, NSCLC, RCC, gastric cancer, ovarian cancer and bladder cancer. The dosing regimen in these trials was 10 mg/kg Q2W.”  Accordingly, the specification admits that treatment of the above cancers by administering avelumab 10 mg/kg Q2W is prior at. 

As one of skill in the art is aware, in US clinical studies average patient weight is generally assumed to be 80 kg; therefore, 10 mg/kg would be equivalent to a flat dose of 800 mg.  Accordingly, Shan teaches all of the limitations of claims 61-64, and Applicant also admits that the claimed method is prior at.



7. Claims 68-69 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wilm et al. (US 20190211104; see entire document),

Claims 68 and 69 encompass an embodiment of a method of treating cancer, comprising administering avelumab to the patient according to a dosing regimen of 1200 mg Q3W, i.e. every 3 weeks, 
wherein the tumor proportion score of PD-L1 expression is 50% [or] above, and 
wherein [the] cancer is non-small cell lung cancer (NSCLC).

Wilm teaches a method of treating cancer comprising administering to the patient an anti-PD-L1 antibody, in particular avelumab, in a flat dose of 1250-2400 mg every three weeks, i.e. Q3W (e.g. paragraph [0105]; see in particular the last sentence of the paragraph).  The dose of 1250 mg is not meaningfully different from the instantly recited dose of 1200 mg.

The method is applied to a patient identified as likely to respond to the treatment, by determining PD-L1 expression in a sample obtained from the patient, and administering the treatment if PD-L1 expression is found to be above a specific threshold (e.g. paragraph [0105]; see in particular the first sentence of the paragraph).  The threshold may be based on IHC score (e.g. [0105]), wherein a sample is assigned the highest score if >50% tumor cells are PD-L1 positive (e.g. paragraph [0104]; see in particular the last sentence of the paragraph).

Wilm reviews that PD-L1 expression is associated with poor prognosis in several cancer types including lung tumors (e.g. [0027]).  Upregulation of PD-L1 expression has been demonstrated in many different cancer types; in non-small cell lung cancer (NSCLC) it is found in 35%-95% of tumors (e.g. [0032]).  Further aspects of lung cancer and NSCLC in particular are discussed e.g. at [0034] and [0049].  It is clear from these teachings that NSCLC is among the cancers Wilm proposes to treat.

Accordingly, Wilm teaches all of the elements of claims 68 and 69, thereby anticipating the claimed invention.



8. The following prior art teachings are deemed to be pertinent to the present invention:

Nastri et al. (US 20140341917) teach administering anti-human PD-L1 antibody A09-246-2 (avelumab) at 20 mg/kg once weekly [0229].  It is noted that while Nastri administers the antibody to cynomolgus monkeys, the instant claims are not limited to human patients.  Nastri also teaches a strong link between the level of PD-L1 expression and the level of anti-tumor efficacy [0215].



US 20180326010 [0341], US 20180264004 [0040], and US 20180200338 [0443] teach administering anti-PD-L1 antibodies once weekly.

Brogdon et al. (US 20190000944) teaches several administration regimens of anti-PD-L1 antibodies such as MSB-0010718C (avelumab), including doses of 10 mg/kg to 20 mg/kg, and including weekly administration (Q1W), in particular to subjects with PD-L1-expressing tumors (e.g. claims 9, 26, 34, 38 and 78).

Nuyten et al. (US 20190144545) describe a clinical trial of various regimens of avelumab administration, and discuss scoring tumor samples as PD-L1-positive at several threshold levels of PD-L1 expression.  

Andrews et al. (US 20180169232) teach several regimens of avelumab administration in combination with other therapies.  The instant claims are directed to methods “comprising” administering avelumab, thus encompassing combination treatment regimens.

Goodenow et al. (US 20180353602) teach administering anti-PD-L1 antibody at 1200 mg every three weeks, i.e. Q3W (e.g. [0004], and claim 10), to patients with tumors having tumor proportion score (TPS) for PD-L1 expression of at least 49% or at least 50% (e.g. [0007], [0045], and claim 30).

  Rhee et al. (US 20170000885) teach administering anti-PD-L1 antibodies including MSB0010718C (avelumab) [0239].  Effective dosing regimens known in the art include 800 mg Q2W and 1200 mg Q3W (e.g. [0466]; also [0025] and claims 9-10). 



Rastelli et al. (US 20170266280) teach administering anti-PD-L1 antibody such as avelumab at 1200 md Q3W, especially against cancers that express PD-L1 (e.g. [0043], [0104], [0175], [0187], [0228], [0309], and claim 11).

Kim J. (US 20150210772) teaches administering anti-PD-L1 antibody at 1200 mg Q3W.

Cao, Z.A. (US 20170340733) teaches administering an anti-PD-L1 antibody at a dose of 10 mg/kg to 20 mg/kg Q2W [0157].  Cao discusses that PD-L1-positive cancers tend to have a higher response rate than PD-L1-negative, and finds that 35.6% of lung adenocarcinomas, 44.7% of lung squamous cell carcinomas, and 49% of MSI-high or EBV+ gastric cancers are positive for PD-L1 (e.g. [0133], [0137], [0146], [0830], and [0837]).

Manekas et al. (US 20170037132) teach administration regimens of anti-PD-L1 antibodies including MSB0010718C (avelumab), and discuss scoring tumor samples as PD-L1-positive at various threshold levels of PD-L1 expression (e.g. [0042], [0059], [0062], [0070], [0073], [0094], [0118], and claims 14 and 20).

Fandi et al. (US 20160067336) teaches administering anti-PD-L1 antibody at 1500 mg Q4W (e.g. claim 31).

Choong, N. (US 20190161549) teaches that pharmacokinetic data for anti-PD-L1 antibody atezolizumab does not suggest any clinically meaningful differences in exposure following a fixed dose or a dose adjusted for weight [0162].  A fixed dose of atezolizumab 800 mg Q2W (equivalent to a body weight-based dose of 10 mg/kg Q2W) 



9. Claims 23, 25-26, 30-31, 51-55 and 58-59 are allowable. 



10. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILIA I OUSPENSKI whose telephone number is (571)272-2920.  The examiner can normally be reached 8:30 AM – 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached at 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ILIA I OUSPENSKI/           Primary Examiner, Art Unit 1644